DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  claim recites "A system comprising: one or more interfaces to communicatively couple the host to two or more memory resources including a first memory resource and a second memory resource“. The limitation “the host” lacks of antecedent basis, “a host” should be used instead. Additionally, the limitation recites “a host communicatively coupled to the memory resources",  “a host” should be “the host”. Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 6, “a metablock manager coupled to the digest, the metablock manager to group the measures of memory allocation into metablocks, wherein a metablock specifies addresses of the data for at least one function of an active computer program”
Claim 8, “the memory optimizer moves the data for the at least one function of the active computer program from the addresses of the data in the first memory resource to second addresses in the second memory resource”
Claim 11, “a memory optimizer communicatively coupled to the processors, the memory optimizer including a machine-learning engine to inform the processors to move the data between the local memory resource and the remote memory resource responsive to the measure of performance”
Claim 11, “a performance-metric collector to issue a measure of performance for the computer system while executing the application program”
The Examiner also respectfully notes that subsequent recitations in the claims of “the metablock manager” and “performance-metric collector” are being interpreted under U.S.C 112(f) accordingly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6-8, 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a digest communicatively coupled to the proxy to periodically reduce the metadata to measures of memory allocation.”

Examiner interprets it as reduce the amount of metadata management required for memory allocations, for the purpose of examination.
Regarding claim 6, “a metablock manager coupled to the digest, the metablock manager to group the measures of memory allocation into metablocks, wherein a metablock specifies addresses of the data for at least one function of an active computer program.” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, the corresponding structure refers to computer implemented means-plus function.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although [0016] states that All or part of memory optimizer 150, MBM 155, and PMC 160 can be implemented using general- or special-purpose hardware (the examiner notes MBM is metablock manager, PMC is performance-metric collector), a specialized computer function would require an algorithm to be disclosed, in addition to the physical structure that would perform the algorithm.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand the algorithm that is used to group the measures of memory allocation into metablocks, wherein a metablock specifies addresses of the data for at least one function of an active computer program.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purposes of examination, Examiner is interpreting the limitation to refer to any known controller/processor grouping the measures of memory allocation into metablocks. Claim 7 inherit the rejection of claim 6 above.


Regarding claim 11, “a memory optimizer communicatively coupled to the processors, the memory optimizer including a machine-learning engine to inform the processors to move the data between the local memory resource and the remote memory resource responsive to the measure of performance” and “a performance-metric collector to issue a measure of performance for the computer system while executing the application program” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, the corresponding structure refers to computer implemented means-plus function.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although [0016] states that All or part of memory optimizer 150, MBM 155, and PMC 160 can be 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
supra, does not provide adequate structure to perform the claimed function of grouping the measures of memory allocation into metablocks.  Therefore, the specification does not appear to provide sufficient detail such that one of ordinary skill can reasonably conclude that the inventor had possession of the claimed invention. Claim 7 inherit the rejection of claim 6 above.
Regarding claim 8, “the memory optimizer moves the data for the at least one function of the active computer program from the addresses of the data in the first memory resource to second addresses in the second memory resource” as described supra, does not provide adequate structure to perform the claimed function of moving the data.  Therefore, the specification does not appear to provide sufficient detail such that one of ordinary skill can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 11, “a memory optimizer communicatively coupled to the processors, the memory optimizer including a machine-learning engine to inform the processors to move the data between the local memory resource and the remote memory resource responsive to the measure of performance” and “a performance-metric collector to issue a measure of performance for the computer system while executing the application program” as described supra, does not provide adequate structure to perform the claimed function of moving the data and issuing a measure of performance.  Therefore, the specification does not appear to provide sufficient detail such that one of ordinary skill can reasonably conclude that the inventor had possession of the claimed invention. Claim 12 inherit the rejection of claim 11 above.
The Examiner welcomes a phone interview to discuss any of the 112 rejections or 112(f) interpretation above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 20190095104 A1) , referred herein as Greenfield in view of Alt et al. (US 20190147364  A1), referred herein as Alt, further in view of Peters et al. (US 20140359248 A1 ), referred herein as Peters.  
Regarding Claim 1, Greenfield teaches
A system comprising: one or more interfaces to communicatively couple the host to two or more memory resources including a first memory resource and a second memory resource; (Greenfield 
[0045] Methods, systems, apparatus and articles of manufacture are disclosed to manage workload memory allocation. Some disclosed example methods include identifying a primary memory and a secondary memory associated with a platform. [0038] The computer 700 also includes an interface circuit 720. The interface circuit 720 may be implemented by any type of interface standard, such as an Ethernet interface, a universal serial bus (USB), and/or a PCI express interface. [0041] Fig. 7 The interface circuit 720 also includes a communication device (e.g., communication device 756) such as a modem or network interface card to facilitate exchange of data with external computers via a network 726 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.).) (i.e. communication device 756 with external computers is the host.)
a host communicatively coupled to the memory resources, the host to: access data within the first memory resource and the second memory resource; (Greenfield [0045] prioritizing a list of the plurality 720 also includes a communication device (e.g., communication device 756) such as a modem or network interface card to facilitate exchange of data with external computers via a network 726 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.) (i.e. communication device 756 with external computers is the host.)
generate a measure of performance for accessing the data; (Greenfield [0045]  identifying access metrics associated with a plurality of data elements invoked by a workload during execution on the platform)
determine to move the data between the first memory resource and the second memory resource responsive to the measure of performance; (Greenfield [0045] reallocating a first one of the plurality of data elements from the primary memory to the secondary memory based on the priority of the first one of the plurality of memory elements. Additionally, the example methods include the secondary memory having a lower latency than the primary memory, or the secondary memory having a higher bandwidth than the primary memory.)
and to move the data between the first memory resource and the second memory resource based on the determination. (Greenfield [0016] a relatively high count associated with the first data array may not be indicative of a candidate change (e.g., optimization) for improving platform 116 performance via reallocation of data array (e.g., a data element) usage of the primary memory 120 to the relatively faster secondary memory 122.)
Greenfield does not teach  use a machine-learning engine.
However, Alt teaches use a machine-learning engine (Alt [0002] a memory device of a compute device may be able to send data to a processor of the compute device at a certain maximum rate. If 
Greenfield and Alt are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greenfield and Alt before him or her to modify the Greenfield system with Alt’s teaching. The motivation for doing so would be that machine-learning-based algorithms (Alt abst) for better workload allocation.
Greenfield-Alt does not teach issue memory-allocation instructions to the memory resources. 
Even though Greenfield-Alt teaches move the data between the first memory resource and the second memory resource based on the determination (Greenfield [0016]).
However, Peters teaches issue memory-allocation instructions to the memory resources.
(Peters [0002] While an application can directly allocate page-sized blocks of virtual memory using one of several system level memory mapping functions available across various operating systems, finer grained memory allocations can be made for user mode applications via a variant of the malloc library function.)

	Regarding Claim 2, Greenfield,  Alt, and Peters teach
The system of claim 1, the host to issue memory-allocation function calls responsive to the determination. (Peters [0003] Malloc implementations as known in the art can vary from system to system. Classic malloc implementations begin by requesting a set of virtual memory pages from the kernel, and then returning pointers to free areas within the requested pages. In some implementations, the set of pages can be divided into memory blocks of varying sizes, and allocations of differing sizes can be services from specific blocks of memory. [0007] In one embodiment, non-transitory computer-readable medium stores instructions to perform operations at a memory manager in a data processing system.)
Regarding Claim 3, Greenfield,  Alt, and Peters teach
The system of claim 2, further comprising a proxy to store metadata descriptive of the memory-allocation function calls. (Peters [0006] In one embodiment, the allocation metadata can include a processor index for a processing device of the data processing system. In one embodiment, allocations that fall outside of the range of the allocator are deferred to an alternate allocator, which can service the allocation request, and store metadata for serviced memory allocations in a conventional (e.g., per-chunk) metadata storage block or set of blocks) (i.e.  alternate allocator is a proxy)
Regarding Claim 4, Greenfield,  Alt, and Peters teach
The system of claim 3, wherein the host issues the memory-allocation instructions responsive to the memory-allocation function calls. (Peters [0025] embodiments described herein can be carried out in a 
Regarding Claim 5, Greenfield,  Alt, and Peters teach
The system of claim 3, further comprising a digest communicatively coupled to the proxy to periodically reduce the metadata to measures of memory allocation. (Peters [0021] In embodiments described herein, a memory manager manages memory allocations with reduced metadata processing and storage by representing multiple elements of metadata using the virtual memory address of the allocation. In one embodiment, multiple blocks of virtual memory can be pre-reserved based on a bit assignment between the memory address bits and the metadata bits, and memory allocations can be serviced using virtual memory addresses that correspond with the appropriate address bits that describe the allocation.) (i.e. the pre-reserved blocks is the digest.)
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 20190095104 A1) , referred herein as Greenfield n view of Alt et al. (US 20190147364  A1), referred herein as Alt, further in view of Peters et al. (US 20140359248 A1 ), referred herein as Peters as Claim 1 above, further in view of Ravimohan et al. (US 20160077749 A1), referred herein as Ravimohan.
 Regarding Claim 6, Greenfield,  Alt, and Peters teach
The system of claim 5, 
Greenfield-Alt-Peters does not teach further comprising a metablock manager coupled to the digest, the metablock manager to group the measures of memory allocation into metablocks, wherein a metablock specifies addresses of the data for at least one function of an active computer program.  
	However, Ravimohan teaches a metablock manager coupled to the digest, the metablock manager to group the measures of memory allocation into metablocks, wherein a metablock specifies addresses of the data for at least one function of an active computer program.  

	Greenfield,  Alt,  Peters, and  Ravimohan are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greenfield-Alt-Peters and Ravimohan before him or her to modify the Greenfield-Alt-Peters with  Ravimohan’s teaching. The motivation for doing so would be (Ravimohan [0007]) erase blocks may be linked together to form virtual blocks or metablocks to further efficiently manage the memory.
Regarding Claim 7, Greenfield,  Alt, Peters, and Ravimohan teach
The system of claim 6, wherein the metablock manager conveys the metablocks to a memory optimizer.  (Ravimohan [0059] Metablocks may use SLC or MLC format. For example, the data may initially be stored in an SLC metablock and later relocated to an MLC metablock (in a “folding” operation) so that high write speed and high long-term storage density are achieved. [0046]Data may be transferred from the memory controller over the data bus sequentially to on-chip registers (data latches) in each plane) (i.e. controller is the manager and registers is the optimizer.)
	Regarding Claim 8, Greenfield,  Alt, Peters, and Ravimohan teach
The system of claim 7, wherein the memory optimizer moves the data for the at least one function of the active computer program from the addresses of the data in the first memory resource to second addresses in the second memory resource. (Ravimohan [0046] The data may then be written from the registers to the memory array in parallel.) (memory controller receives data and send data from 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 20190095104 A1) , referred herein as Greenfield n view of Alt et al. (US 20190147364  A1), referred herein as Alt, further in view of Peters et al. (US 20140359248 A1 ), referred herein as Peters as Claim 1 above, further in view of SCHEER et al. (WO 2017105441 A1), referred herein as SCHEER.
 Regarding Claim 9, Greenfield,  Alt, and Peters teach
The system of claim 1,
Greenfield-Alt-Peters does not teach wherein the first memory resource is local to the host and the second memory resource is remote from the host.  
However, SCHEER teaches the first memory resource is local to the host and the second memory resource is remote from the host. (SCHEER [0015]  for processor 110-1 , the memory 115-1 may be referred to as the local memory, while the memory 5-2 may be referred to as remote memory.)
Greenfield,  Alt,  Peters, and  SCHEER are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greenfield-Alt-Peters and SCHEER before him or her to modify the Greenfield-Alt-Peters with SCHEER’s teaching. The motivation for doing so would be to have (SCHEER Abst) techniques for allocating memory based on memory type.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 20190095104 A1) , referred herein as Greenfield n view of Alt et al. (US 20190147364  A1), referred herein as Alt, further in view of Peters et al. (US 20140359248 A1 ), referred herein as Peters as Claim 1 above, further in view of HUNT et al. (US 20190190805 A1), referred herein as HUNT.
 Regarding Claim 10, Greenfield,  Alt, and Peters teach
The system of claim 1, 
 wherein the measure of performance comprises a number of instructions executed per cycle by the host.  
However, HUNT teaches the measure of performance comprises a number of instructions executed per cycle by the host. (HUNT [0029]  In some embodiments, a control cycle is a certain number of program counter cycles or a certain number execution steps of instructions executing on the CPU.)
Greenfield,  Alt,  Peters, and  HUNT are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greenfield-Alt-Peters and HUNT before him or her to modify the Greenfield-Alt-Peters with HUNT‘s teaching. The motivation for doing so would be (HUNT Abst) to control a use of a memory bandwidth.
Claim(s) 11-12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 20190095104 A1) , referred herein as Greenfield in view of Peters et al. (US 20140359248 A1), referred herein as Peters, further in view of SCHEER et al. (WO 2017105441 A1), referred herein as SCHEER, further in view of Alt et al. (US 20190147364 A1 ), referred herein as Alt.  
Regarding Claim 11, Greenfield teaches
A computer system for executing an application program to allocate storage for data, the computer system comprising: processors to respond to the memory-allocation function calls, each processor communicatively coupled to memory resource; (Greenfield [0045] Methods, systems, apparatus and articles of manufacture are disclosed to manage workload memory allocation. Some disclosed example methods include identifying a primary memory and a secondary memory associated with a platform. [0010]The example workload manager 100 is communicatively connected to an example platform 116 having one or more workloads 118, a primary memory 120, a secondary memory 122, and a processor 124.)
a performance-metric collector to issue a measure of performance for the computer system while executing the application program; and a memory optimizer communicatively coupled to the processors, the memory optimizer including to inform the processors to move the data between memory resource responsive to the measure of performance.  (Greenfield [0011] a workload includes a program with any number of shared libraries involving one or more processes. During execution of the example workload 118, the processor 124 may access the primary memory 120 to manipulate and/or otherwise process data. [0045] reallocating a first one of the plurality of data elements from the primary memory to the secondary memory based on the priority of the first one of the plurality of memory elements. Additionally, the example methods include the secondary memory having a lower latency than the primary memory, or the secondary memory having a higher bandwidth than the primary memory. [0046] a memory manager to reallocate a first one of the plurality of data elements from the primary memory to the secondary memory based on the priority of the first one of the plurality of memory elements.) (i.e. memory manager is the memory optimizer.)
	Greenfield does not teach  produces memory- allocation function calls
However, Peters teaches produces memory- allocation function calls (Peters [0002] While an application can directly allocate page-sized blocks of virtual memory using one of several system level memory mapping functions available across various operating systems, finer grained memory allocations can be made for user mode applications via a variant of the malloc library function.)
	Greenfield and Peters are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greenfield and Peters before him or her to modify the Greenfield system with Peters’ teaching. The motivation for doing so would be the improved performance and reduced overhead (Peters [0028]).
 a local memory resource and a remote memory resource.
However, SCHEER teaches a local memory resource and a remote memory resource. (SCHEER [0015]  for processor 110-1 , the memory 115-1 may be referred to as the local memory, while the memory 5-2 may be referred to as remote memory.)
Greenfield, Peters, and SCHEER are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greenfield-Peters and SCHEER  before him or her to modify the Greenfield-Peters system with SCHEER’s teaching. The motivation for doing so would be the (SCHEER Abst) techniques for allocating memory based on memory type.
Greenfield-Peters-SCHEER does not teach a machine-learning engine.
However, Alt teaches use a machine-learning engine (Alt [0002] a memory device of a compute device may be able to send data to a processor of the compute device at a certain maximum rate. If the processor is requesting data at a rate that maximum rate, then the latency of memory requests may increase, affecting performance of the workloads on the compute device [0053]  the workload allocation module 614 may move some or all of the data from one memory device 214 to another memory device 214. [0033] the functionality of the orchestration system 104 may be split among multiple compute devices. For example, training of machine-learning-based algorithms may be performed on one compute device, while execution of the machine-learning-based algorithms may be performed on a different compute device. [0034] The orchestration system 104 may be responsible for taking action based on the analysis, such as moving workloads from one compute device 104 to another compute device 104 or reallocating resources on the compute device 104.)
Greenfield, Peters, SCHEER, and Alt are analogous art because they are from the same field of 
Regarding Claim 12, Greenfield, Peters, SCHEER, and Alt teach
The computer system of claim 11, the performance-metric collector to issue the measure of performance responsive to the processors collectively.  (Greenfield [0016] a relatively high count associated with the first data array may not be indicative of a candidate change (e.g., optimization) for improving platform 116 performance via reallocation of data array (e.g., a data element) usage of the primary memory 120 to the relatively faster secondary memory 122. [0036] The computer 700 of the instant example includes a processor 712. For example, the processor 712 can be implemented by one or more microprocessors or controllers.)
Regarding Claim 14, Greenfield, Peters, SCHEER, and Alt teach
The computer system of claim 12, wherein the measure of performance comprises a measure write bandwidth to at least one of the local memory resource and the remote memory resource. (Greenfield [0020] thresholds may be based on a number of processor cycles that occur during processor wait periods (spin) due to memory latency and/or bandwidth limitations.
[0031] The example data element performance calculator 108 may also categorize the one or more data elements based on one or more thresholds and/or assign a rank order to determine which data elements should be allocated to the higher-performing secondary memory.)
Regarding Claim 15, Greenfield, Peters, SCHEER, and Alt teach
The computer system of claim 12, wherein the measure of performance comprises a ratio of accesses to the local memory resource versus the remote memory resource.  (SCHEER [0015] It should 
Regarding Claim 16, Greenfield, Peters, SCHEER, and Alt teach
The computer system of claim 11, wherein the processors are communicatively coupled to the performance-metric collector, each processor to issue a processor-specific measure of performance. (Greenfield [0009] Methods, articles of manufacture, and apparatus are disclosed to manage workload memory allocation. An example method includes identifying a primary memory and a secondary memory associated with a platform, the secondary memory having first performance metrics different from second performance metrics of the primary memory, identifying access metrics associated with a plurality of data elements invoked by a workload during execution on the platform.)  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 20190095104 A1) , referred herein as Greenfield in view of Peters et al. (US 20140359248 A1), referred herein as Peters, further in view of SCHEER et al. (WO 2017105441 A1), referred herein as SCHEER, further in view of Alt et al. (US 20190147364 A1 ), referred herein as Alt as Claim 12 above, further  in view of HUNT et al. (US 20190190805 A1), referred herein as HUNT.
Regarding Claim 13, Greenfield, Peters, SCHEER, and Alt teach
The computer system of claim 12, 
Greenfield-Peters-SCHEER-Alt does not teach wherein the measure of performance comprises a measure of a number of instructions executed by the processors per unit time.  
	However, HUNT teaches wherein the measure of performance comprises a measure of number 
of instructions executed by the processors per unit time. (HUNT [0029] In some embodiments, a control cycle is a certain number of program counter cycles or a certain number execution steps of instructions executing on the CPU.) (Unit time is the control cycle time.)
.
Claim(s) 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 20140359248 A1) , referred herein as Peters in view of Greenfield (US 20190095104 A1), referred herein as Greenfield. 
Regarding Claim 17, Peters teaches
A method of allocating memory among disparate memory resources in a computing system, the method comprising: monitoring the computer program for memory-allocation function calls, each function call requesting an allocation unit of the memory resources for a corresponding one of the functions, each allocation unit corresponding to at least one page of the memory resources; (Peters [0027] In one embodiment, the dynamic memory manager 135 can include multiple memory allocators that use multiple memory allocation algorithms that are specific to allocations of a certain size.[0055] FIG. 7 is a flow diagram of metadata management during user memory allocation, according to an embodiment. In one embodiment, an allocator for a memory manager can receive 700 a call to allocate a chunk of memory having a specific size.)
grouping the allocation units into function-specific blocks of the allocation units; (Peters [0047] In one embodiment, a memory allocator of a memory manager can secure a block of addresses near the top of user mode address space by the use of an allocator signature 503.)
and writing the function-specific blocks of the allocation units.  (Peters [0002] While an application can directly allocate page-sized blocks of virtual memory using one of several system level memory mapping 
Peters does not teach for active functions of a computer program, writing alternative ones of the disparate memory resources, and to responsive to a performance measure of the active functions of the computer program.
However, Greenfield teaches for active functions of a computer program (Greenfield [0013] the example workload manager 100 modifies code associated with the example workload 118 to utilize a relatively faster type of memory for such read/write operations), writing alternative ones of the disparate memory resources (Greenfield [0016] a relatively high count associated with the first data array may not be indicative of a candidate change (e.g., optimization) for improving platform 116 performance via reallocation of data array (e.g., a data element) usage of the primary memory 120 to the relatively faster secondary memory 122.) and to a performance measure of the active functions of the computer program (Greenfield [0016] The example data element performance calculator 108 analyzes the stored instances of data access and generates a table of one or more data access behaviors associated with each data array performing one or more read/write operations to a memory.)
Peters and Greenfield are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Peters and Greenfield before him or her to modify the Peters system with Greenfield’s teaching. The motivation for doing so would be to manage workload memory allocation (Greenfield [0002]).
Regarding Claim 18, Peters and Greenfield teach
The method of claim 17, further comprising moving one of the function-specific blocks from a first of the disparate memory resources to a second of the disparate memory resources and considering the impact of the moving on the performance measure. (Greenfield [0016] a relatively high count associated with the first data array may not be indicative of a candidate change (e.g., optimization) for improving platform 116 performance via reallocation of data array (e.g., a data element) usage of the primary memory 120 to the relatively faster secondary memory 122.)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 20140359248 A1) , referred herein as Peters in view of Greenfield (US 20190095104 A1), referred herein as Greenfield as Claim 17 above,  further in view of Roberts et al. (US 20140281149 A1), referred herein as Roberts.
Regarding Claim 19, Peters and Greenfield teach
The method of claim 18, 
Peters-Greenfield does not teach wherein the moving includes changing a mapping of a virtual- to-physical address.  
However, Roberts teaches wherein the moving includes changing a mapping of a virtual- to-physical address. (Roberts [0032] A second example response may include, responsive to a memory access to an in-flight page (e.g., as indicated by the "migrate" bit), the locked page handler of the MTU 240 transparently translating the logical address associated with the memory access request based on information of the mapping tables 242, and provide the translated logical address to the TLB for translation to a physical address storing the information associated with the memory access request.)
Peters, Greenfield, and Roberts are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Peters, Greenfield, and Roberts before him or her to modify the Peters-Greenfield with  Roberts’ teaching. The motivation for doing so would be to (Roberts [0005]) maximize performance.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 20140359248 A1) , referred herein as Peters in view of Greenfield (US 20190095104 A1), referred herein as Greenfield as Claim 17 above,  further in view of Alt et al. (US 20190147364 A1), referred herein as Alt.
Regarding Claim 20, Peters and Greenfield teach
The method of claim 17, further comprising repeatedly moving the function-specific blocks among the disparate memory resources and a combination of placements of the function-specific blocks within the disparate memory resources that improves the performance measure.  (Greenfield [0016] a relatively high count associated with the first data array may not be indicative of a candidate change (e.g., optimization) for improving platform 116 performance via reallocation of data array (e.g., a data element) usage of the primary memory 120 to the relatively faster secondary memory 122.) 
Peters-Greenfield does not teach machine learning.
However, Alt teaches machine-learning (Alt [0002] a memory device of a compute device may be able to send data to a processor of the compute device at a certain maximum rate. If the processor is requesting data at a rate that maximum rate, then the latency of memory requests may increase, affecting performance of the workloads on the compute device [0053]  the workload allocation module 614 may move some or all of the data from one memory device 214 to another memory device 214. [0033] the functionality of the orchestration system 104 may be split among multiple compute devices. For example, training of machine-learning-based algorithms may be performed on one compute device, while execution of the machine-learning-based algorithms may be performed on a different compute device. [0034] The orchestration system 104 may be responsible for taking action based on the analysis, such as moving workloads from one compute device 104 to another compute device 104 or reallocating resources on the compute device 104.)
Peters, Greenfield, and Alt are analogous art because they are from the same field of endeavor .
Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 20140359248 A1) , referred herein as Peters in view of Greenfield (US 20190095104 A1), referred herein as Greenfield,  further in view of Alt et al. (US 20190147364 A1), referred herein as Alt  as Claim 20 above,  further in view of HUNT et al. (US 20190190805 A1), referred herein as HUNT.
Regarding Claim 21, Peters, Greenfield, and Alt teach
The method of claim 20, 
Peters-Greenfield-Alt does not teach wherein the performance measure comprises a number of instructions per cycle executed by the computing system.
However, Hunt teaches wherein the performance measure comprises a number of instructions per cycle executed by the computing system. (HUNT [0029]  In some embodiments, a control cycle is a certain number of program counter cycles or a certain number execution steps of instructions executing on the CPU.)
Peters, Greenfield,  Alt, and HUNT are analogous art because they are from the same field of endeavor of memory control and memory allocation for performance. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Peters-Greenfield-Alt and HUNT before him or her to modify the Peters-Greenfield-Alt with HUNT‘s teaching. The motivation for doing so would be (HUNT Abst) to control a use of a memory bandwidth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183